Case 0:21-cv-60762-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               Case No.


 KIMBERLY NICHOLS,

        Plaintiff,

 vs.

 HOMEPARTNERS TITLE
 SERVICES, L.L.C., a Florida Limited
 Liability Company,
                                                                       Jury Trial Demanded
       Defendant.
 ___________________________________/


                                          COMPLAINT

        The Plaintiff, Kimberly Nichols, by her undersigned attorney, makes the following

 Complaint against the Defendant, HomePartners Title Services, L.L.C.:

                                     Jurisdiction and Venue

        1.      This action is brought to redress violations of the Family and Medical Leave

 Act of 1993 (“FMLA”), as amended, 29 U.S.C. § 2601 et seq. This court has jurisdiction of

 this action pursuant to 29 U.S.C. § 2617(2) and 28 U.S.C. § 1331.

        2.      The Defendant resides in this district, the claims asserted in this action arose

 within this district, and the alleged statutory violation occurred in this district. Venue of this

 action is proper pursuant to 29 U.S.C. § 2617(2) and 28 U.S.C. § 1391.

                                              Parties

        3.      The Plaintiff, Kimberly Nichols (“Nichols”), is and at all times relevant to this

 complaint was an adult citizen and resident of the State of Florida.



                                                 1
Case 0:21-cv-60762-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 2 of 9




        4.      The Defendant, HomePartners Title Services, L.L.C., (“HomePartners”), is

 and at all times relevant to this complaint was a limited liability company organized and

 doing business pursuant to the laws of the State of Florida with a principal place of business

 in Broward County, Florida and offices in other Florida counties.

                                       General Allegations

        5.      Nichols was employed by HomePartners as a Business Development

 Specialist at the HomePartners’ location in Palm Beach Gardens, Palm Beach County,

 Florida.

        6.      On or about May 5, 2020, Nichols requested a job-protected FMLA leave to

 care for her mother, who was suffering from late-stage brain cancer and was unable to care

 for herself or to engage in the activities of daily living without assistance.

        7.      Nichols made her FMLA leave request to HomePartners’ CFO, Rick

 Mueller. Shortly after making that request, Nichols was contacted by HomeParters’

 president and managing member, Rose Sheehan, who told Nichols that HomePartners was

 not covered by the FMLA and that her request for a job-protected FMLA leave would

 therefore be denied.

        8.      Sheehan agreed to allow Nichols to take an unpaid furlough from work to

 care for her dying mother but advised Nichols that, while the state of Florida might pick up

 the cost of her insurance, HomePartners would not cover her group health insurance

 benefits while she was on leave.

        9.      Nichols took the offered furlough, during which she acted as the primary

 caregiver for her mother until her mother’s death. During that time, Nichols also executed

 her duties pursuant to her mother’s Durable Power of Attorney.




                                                  2
Case 0:21-cv-60762-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 3 of 9




        10.    HomePartners stopped covering Nichols’ group health insurance premiums

 during her furlough.

        11.    After her mother died on or about June 12, 2020, Nichols contacted Sheehan

 to discuss a date for her return to work. Sheehan advised Nichols that her accounts had been

 transferred to another Business Development Specialist and that Sheehan did not want to

 “upset the apple cart” by returning Nichols to her former position.

        12.    Sheehan advised Nichols that her position had been eliminated but that it

 might be possible to give her a position as a table signer at closings if she would work with

 the Business Development Specialist who took her former accounts in order to bring him up

 to speed by providing information that was relevant to servicing those accounts.

        13.    Nichols returned to work in accordance with Sheehan’s offer so that she could

 maintain her insurance benefit. She was paid substantially less compensation in her table

 signer position than she had earned in her Business Development Specialist position, both

 because the base pay was substantially lower and because she had no opportunity as a table

 signer to earn commissions. Nichols therefore suffered a substantial loss of income due to

 HomePartners’ failure to return her to her former position with her former rate of

 compensation.

        14.    During the first several weeks of her employment in the position of table

 signer, Nichols faithfully worked with the Business Development Specialist who took her

 former accounts to give him the information he needed to service those accounts.

        15.    On or about February 1, 2021, after HomePartners received the benefit of

 Nichols’ coaching of the Business Development Specialist who took her accounts, and just




                                                3
Case 0:21-cv-60762-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 4 of 9




 weeks after hiring Nichols for the position of table signer, HomePartners terminated the

 employment of Nichols.

                                       FMLA Eligibility

        16.    At all times relevant to this complaint, HomePartners was Nichols’ primary

 employer. Other Florida entities were joint employers of Nichols, including The Keyes

 Company, Illustrated Properties, LLC, Capital Partners Mortgage, and HomePartners Title,

 Inc.

        17.    The Keyes Company, Illustrated Properties, LLC, Capital Partners Mortgage,

 and HomePartners Title, Inc. each maintain business locations and employ workers within

 75 miles of Nichols’ work location at HomePartners in Palm Beach Gardens, Florida.

        18.     Illustrated Properties, LLC is an Authorized Member of HomePartners. The

 website advertising of Illustrated Properties, LLC references HomePartners and makes no

 distinction between Illustrated Properties and HomePartners.

        19.    Illustrated Properties, LLC is a 49% owner of Capital Partners Mortgage.

 Illustrated Properties, LLC has an indirect 50% ownership interest in The Keyes Company.

        20.    Timothy Pappas is an Authorized Member of Illustrated Properties, LLC. He

 is also a director and the vice president/secretary/treasurer of HomePartners Title, Inc. In

 addition, he is CEO of The Keyes Company, an entity that partners with HomePartners to

 make real estate sales.

        21.    Employees of The Keyes Company and Illustrated Properties, Inc. receive

 financial incentives and to keep all business within the affiliated companies that include

 Capital Partners Mortgage and HomePartners.




                                                4
Case 0:21-cv-60762-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 5 of 9




        22.    HomePartners, HomePartners Title Inc., The Keyes Company, Illustrated

 Properties, LLC, and Capital Partners Mortgage exercised common control of Nichols and

 were not completely disassociated with respect to Nichols’ employment.

        23.    During the course of her employment, Nichols’ work and working conditions

 were controlled and directed by managers of The Keyes Company, Illustrated Properties,

 LLC., Capital Partners Mortgage, and HomePartners.

        24.    During the course of her employment, Ms. Nichols regularly performed

 services at different times during the workweek for the benefit of The Keys Company,

 Illustrated Properties, LLC, Capital Partners Mortgage, and HomePartners.

        25.    For a significant time during her employment by Home Partners, Nichols

 worked in The Keyes Company office in Palm Beach Gardens.

        26.    For a significant time during her employment by Home Partners, Nichols

 worked in the offices of Illustrated Properties, LLC.

        27.    During the course of her employment, team meetings frequently included

 employees of The Keys Company, Illustrated Properties, LLC, and HomePartners.

        28.    HomePartners, either individually or in combination with the joint employers

 identified above, had 50 or more employees on each working day during each of 20 or more

 workweeks during calendar year 2019 or 2020.

        29.    At all times relevant to this Complaint, HomePartners, either individually or

 in combination with the joint employers identified above, had at least 50 employees

 working within 75 miles of the worksite where Nichols was employed.

        30.    At all times relevant to this complaint, HomePartners was an “employer” as

 that term is defined in the FMLA, 29 U.S.C. § 2611(4).




                                               5
Case 0:21-cv-60762-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 6 of 9




        31.    Nichols was employed by HomePartners for more than 12 months and

 worked for more than 1,250 hours of service within the 12 months prior to the date on

 which she requested an FMLA leave.

        32.    At all times relevant to this complaint, Nichols was an “eligible employee” as

 that term is defined in the FMLA, 29 U.S.C. § 2611(2).

        33.    Nichols was entitled to FMLA leave pursuant to 29 U.S.C. § 2612(a)(1)(C) to

 care for her mother who had a serious health condition.

        34.    Nichols provided timely notice of her need for a leave by giving notice to

 HomePartners as soon as was practicable after determining that her mother’s rapidly

 deteriorating condition and need for immediate care made it impossible for Nichols to

 continue working while providing the care that her mother required.

        35.    Nichols provided HomePartners with sufficient information to make

 HomePartners aware of her need for an FMLA-qualifying leave because of her mother’s

 inability to perform her daily activities without assistance. At no time did HomePartners

 request additional information from Nichols about her need for a leave or its anticipated

 duration.

                              First Claim: FMLA Interference

        36.    Nichols realleges and incorporates paragraphs 1 to 35 of this Complaint.

        37.    Nichols was eligible for an FMLA-protected leave.

        38.    Nichols gave HomePartners notice of her intent to take a leave that was

 subject to the protections of the FMLA.

        39.    HomePartners failed to give Nichols the job-protected FMLA leave to which

 she was entitled.




                                               6
Case 0:21-cv-60762-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 7 of 9




        40.      HomePartners denied Nichols the benefit of an FMLA leave by failing to

 maintain her benefits during the furlough that it granted her instead of an FMLA leave.

        41.      HomePartners denied Nichols the benefit of an FMLA leave by failing to

 reinstate her to the position (or an equivalent position) that she held before she took a

 furlough to care for her seriously ill mother.

        42.      HomePartners denied Nichols the benefit of an FMLA leave by employing

 her in a position with substantially less pay after she took a furlough to care for her seriously

 ill mother.

        43.      HomePartners’ interference with Nichols’ FMLA rights was willful and in

 reckless disregard of the law.

        44.      As a direct, proximate, and substantial result of the interference with Nichols’

 rights under the FMLA, Nichols suffered harm, including but not limited to a loss of wages

 and benefits.

                               Second Claim: FMLA Retaliation

        45.      Nichols realleges and incorporates paragraphs 1 to 35 of this Complaint.

        46.      Nichols was eligible for an FMLA-protected leave.

        47.      Nichols engaged in activity protected by the FMLA by giving HomePartners

 notice of her intent to take a leave that was subject to the protections of the FMLA.

        48.      HomePartners knew that Nichols had engaged in activity protected by the

 FMLA.

        49.      HomePartners terminated Nichols’ employment because she engaged in

 activity protected by the FMLA.




                                                  7
Case 0:21-cv-60762-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 8 of 9




        50.     By terminating Nichols’ employment, HomePartners discriminated against

 Nichols in violation of 29 U.S.C. § 2615(a)(2).

        51.     HomePartners’ discriminatory conduct was willful and intentional.

        52.     As a direct, proximate, and substantial result of the above-described

 discrimination, Nichols suffered harm, including but not limited to a loss of wages and

 benefits.

                                          Relief Requested

        WHEREFORE, Plaintiff Kimberly Nichols requests judgment against Defendant

 HomePartners Title Services, L.L.C. for:

        a.      lost wages, the value of lost benefits, and other monetary losses in amounts to

 be proved at trial;

        b.      interest;

        c.      liquidated damages equal to the sum of the monetary losses and the interest

 requested above;

        d.      reinstatement or an award of future wage loss and such other equitable or

 injunctive relief as the court deems just;

        e.      an award of reasonable attorney’s fees and the costs of this action pursuant to

 29 U.S.C. § 2617(a)(3); and

        f.      such further relief as is just.

                                            Jury Demand

 PLAINTIFF DEMANDS A TRIAL BY JURY.




                                                  8
Case 0:21-cv-60762-RS Document 1 Entered on FLSD Docket 04/07/2021 Page 9 of 9



 Dated: April 7, 2021

                                    Respectfully submitted,


                                    /s/Robert S. Norell, Esq.
                                    Robert S. Norell, Esq.
                                    Fla. Bar No. 996777
                                    E-Mail: rob@floridawagelaw.com
                                    ROBERT S. NORELL, P.A.
                                    300 NW 70th Avenue
                                    Suite 305
                                    Plantation, Florida 33317
                                    Telephone: (954) 617-6017
                                    Facsimile: (954) 617-6018
                                    Counsel for Plaintiff




                                       9
